Citation Nr: 9900601	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  96-30 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Maggie Dodd


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel

INTRODUCTION

The veteran had active military service from June 1966 to 
December 1968.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 1995 rating action and a 
June 1996 rating action in which the RO denied service 
connection for PTSD.  The veteran appealed and was afforded a 
hearing at the RO in November 1996.  His claim was denied by 
the hearing officer in a March 1997 Supplemental Statement of 
the Case (SSOC).


REMAND

The veteran and his representative contend, in essence, that 
he should be service connected for PTSD.  Specifically, the 
veteran maintains that he used to volunteer at the evacuation 
hospital  at Quin Jon and was exposed to wounded, dismembered 
and dead soldiers.  He was exposed to many rocket and mortar 
attacks in service while he was in Vietnam.  The veteran lost 
several friends in Vietnam.  Even though he was not in 
combat, the veteran contends that he has suffered many 
symptoms of PTSD for which he is now receiving treatment.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, and credible 
supporting evidence that the claimed in-
service stressor actually occurred, as well as a link, 
established by the medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304 (f) (1998); Cohen v. Brown, 10 Vet. App 128 
(1997).

Following a complete review of the claims folder, the Board 
finds that further development is warranted.  The service 
medical records are negative for complaints, treatment or 
diagnosis of PTSD or any psychiatric disorder.  The veterans 
military occupational specialty (MOS) in service was aviation 
mechanic.  The veterans DD-214 does not reflect any awards 
or citations that would establish that the veteran engaged in 
combat with the enemy.  The veterans service personnel 
records do not reflect that the veteran participated in any 
campaigns.  There is a note which indicates that the veteran 
had counterinsurgency experience in Vietnam from October 21, 
1967, to October 1968, without further explanation as to the 
circumstances or nature of such experience.  The veteran has 
indicated, however, that he does not remember the 
circumstances of this experience.  As such, any stressor 
which the veteran may relate to this reported 
counterinsurgency experience in service in Vietnam is not 
capable of verification.  The Board reiterates that the 
veteran maintains that he is not a combat veteran.

In June 1995, the RO sent the veteran a letter requesting 
information about his alleged stressors.  The veteran did not 
respond to this request.  The June 1995 letter was not 
returned to the RO as undeliverable.

Post-service treatment records include a letter dated in July 
1995 from Scott C. Guth, M.D.  Dr. Guth summarized outpatient 
treatment received by the veteran from 1978 to 1988.  The 
letter indicates that the veteran entered treatment as a 
result of a severe and chronic anxiety state from which he 
had suffered since his return from Vietnam.  The veteran had 
initially attempted to self-medicate with alcohol but was 
noted to have been sober for the last 16 years.  Dr. Guth 
commented that the veteran had maintained consistent 
employment in a skilled job role and raised a family.  
Despite his contributions to the community, Dr. Guth 
indicated that the veteran has suffered severe and 
unremitting symptoms of mental anguish; he has been plagued 
by severe anxiety, sleeplessness on many occasions, emotional 
lability with deep dysphoria for extended periods of time, 
and other signs of chronic delayed stress reaction.  Symptoms 
of hypervigilance and anxiety have remained despite the use 
of tranquilizers.  Dr. Guth concluded that the veteran has 
displayed all of the symptoms of classical PTSD which appear 
to have resulted from his service in Vietnam.

In October 1995, a report was received from James L. Kennedy, 
Ph.D.  The reported is dated in September 1995.  Dr. Kennedy 
did not examine the veteran and his report is based on an 
interpretation of a Minnesota Multiphasic Personality 
Inventory-2 (MMPI-2) completed by the veteran as well as a 
short medical history.  Dr. Kennedy concluded that the data 
supported a diagnosis of PTSD.  He noted that the veterans 
ability to establish and maintain favorable relationships 
with people is severely impaired, as shown by his inability 
to relate even in his Alcoholics Anonymous meetings.  He also 
commented that the veterans psychoneurotic symptoms were of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.

At his RO hearing in November 1996, the veteran submitted an 
updated psychological report from Dr. Kennedy dated in 
October 1996, after the veteran had actually been seen by Dr. 
Kennedy on two occasions in October 1996.  Dr. Kennedy 
indicated that the veteran had not improved since his 
September 1995 report (which did not follow an examination of 
the veteran).  He noted that the veterans primary symptom is 
still flying into rages.  He continues to have anxiety 
attacks, nightmares and flashbacks.  Dr. Kennedy noted that 
the veteran had maintained his sobriety.  He continues to 
work but reported the belief that he would have been fired 
long ago had it not been for the union and his family 
connections at work.  Dr. Kennedy again concluded that the 
veteran has chronic PTSD related to his military service in 
Vietnam.  However, the Board notes that the diagnosis of PTSD 
offered by Dr. Kennedy in his October 1996 psychological 
report was not based on any verified stressors.

At his RO hearing in November 1996, the veteran testified 
that he was not provided with a gun while he was in Vietnam; 
this made him very nervous and he ultimately purchased his 
own gun which he carried with him.  The veteran indicated 
that he was stationed at Phu Cat Air Base which was a large 
base with approximately five hundred to one thousand other 
personnel.  He described an incident in which the base was 
attacked while he was working on an aircraft on the flight 
line.  Mortar and rocket fire were coming in and the only 
place he could go was to crouch down behind the plane.  He 
had to wait until the attack was over and could not run 
anywhere for cover.  On one night of the Tet Offensive, a 
small fire broke out in his barracks which was close to the 
perimeter of the base.  A rocket and mortar attack kept them 
in and out of a bunker for close to an hour with people 
screaming.  The veteran indicated that he helped out with 
dead and wounded soldiers at the evacuation hospital in Qui 
Nhon.  He was very affected by this because a lot of them 
were in bad shape and had lost limbs.  The veteran said that 
he learned in Vietnam that his best friend had been killed; 
he went into a rage.  He took off in a jeep and came upon a 
man wearing black pajamas with no shirt; when the man made a 
motion, the veteran short him twice in the chest and quickly 
returned to the base.  The veteran said that he has been 
haunted by the fact that he killed that man and sees his face 
in nightmares.  It was noted that the veterans military 
records reflect some counterinsurgency experience in Vietnam, 
but that the veteran appears to have some memory loss and is 
unable to provide any information about his experience in 
that area.

The veterans wife testified that the veteran did not talk 
about Vietnam for several years until one time he got drunk 
and started ranting and raving about having killed a man.  
She indicated that the veteran used to have a great 
personality; he was a person who enjoyed laughing and having 
fun.  When he returned from Vietnam, he turned inward and did 
not speak about the war at all.  He is an angry and volatile 
person who explodes at the drop of a hat.  The veteran became 
a recluse , lost jobs and started drinking.  She testified 
that they almost never do anything outside of the house and 
do not socialize on a regular basis.  The veteran has 
retreated to a cellar in the house for as long as a year at a 
time.

In a December 1996 letter, the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) [formerly The U.S. Army & 
Joint Services Environment Support Group (ESG)], provided 
some information regarding the veterans assigned unit during 
the 1968 TET Offensive.  A historical extract from the 37th 
Tactical Fighter Wing, based at Phu Cat Air Base, for the 
period from January to March 1968, confirmed an enemy attack 
on February 6, 1968.  No personnel injuries were sustained 
and only minor damage was inflicted.  Ten 82mm mortar rounds 
impacted on the northwest side of the active runway.  On 
February 7, 1968, a North Vietnamese Army squad leader was 
captured and his reconnaissance team routed in an action 
south of the Petroleum, Oil and Lubricants (POL) area.  
Security forces employed the use of mortar illumination, M-60 
machine gun fire and XM-148 grenade launchers in repelling 
the hostile force.  On February 8, 1968, a Cobra Flight 
ambush team exchanged fire with hostile forces on the 
northern perimeter of the base.  USASCRUR also enclosed 
extracts from the Air Base Defense in the Republic of Vietnam 
1961-1973 which indicated the attacks on Phu Cat Air Base 
during the veterans Vietnam tour of duty.  It was indicated 
that further research could be accomplished if the veteran 
were to provide more specific information regarding the dates 
and locations of particular incidents, the names of 
casualties and the units involved.  The RO did not request 
additional information from the veteran after receipt of this 
letter.

The veteran has not yet been afforded a VA psychiatric 
examination.  Further, appellate review of the claims folder 
reveals that the veteran has identified two fellow 
servicemen, by name, rank and hometown, who reportedly served 
with the veteran and were killed in service in Vietnam.  The 
veteran has not provided any specific information about the 
circumstances in which either man died, or where the veteran 
was at the time each man was killed.  Although the RO has 
previously requested verification of some other stressors 
reported by the veteran from USASCRUR, it is the opinion of 
the Board that the veteran has now provided some specific 
information regarding a claimed stressor that may be subject 
to verification.  With regard to the reported deaths of the 
individuals identified by the veteran, assuming he is able to 
provide additional information as to the nature of their 
deaths and his location at the time they were killed, we are 
now governed by the holding of the Court in Cohen, supra.  On 
this basis, remand is warranted to attempt verification of 
these stressors.

Under these circumstances, the case is REMANDED to the RO for 
the following development:

1.  The RO should contact the veteran and 
ask him to identify with specificity the 
names and units of individuals involved 
in the reported stressful events which he 
maintains led to his PTSD.  The veteran 
is advised that this information is 
vitally necessary in order to attempt to 
verify the claimed stressful event and 
that he must be as specific as possible 
because without such details an adequate 
search for verifying information can not 
be conducted.  In particular, the veteran 
should provide details as to the 
circumstances surrounding the deaths of 
his friends, Frances Turbet and Walter 
ONeil.  In this regard, the veteran 
should also indicate where he was at the 
time that these two men were killed and 
whether he witnessed their deaths.

2.  The RO should also ask the veteran 
whether he has received any treatment for 
PTSD since October 1996, the date of the 
most recent private treatment records in 
the claims folder.  Based on his 
response, the RO should obtain a copy of 
the veterans treatment records referable 
to PTSD from the identified source(s), 
and place them in the claims folder.

3.  If the veteran is able to provide 
additional pertinent information with 
regard to his reported stressors, the RO 
should forward a copy of such 
information, together with a copy of the 
DD-214 and the veterans service 
personnel records and all associated 
documents, to USASCRUR.  They should be 
requested to provide any information that 
might corroborate the veterans alleged 
stressor(s).  With regard to the incident 
that has been reported with some 
specificity by the veteran, the USASCRUR 
should be asked to indicate the size of 
the perimeter at Phu Cat Air Base.  To 
the extent that such information is 
available, the USASCRUR should report the 
circumstances surrounding the deaths of 
Frances Turbet and Walter ONeil, both of 
whom reportedly served with the veteran 
in Vietnam.

4.  If verification of the aforementioned 
stressor(s) is received, the RO should 
schedule  the veteran for an examination 
by a VA psychiatrist to determine the 
nature and etiology of the current 
psychiatric disorder. The examiner must 
be instructed that only an event which 
has been verified may be considered for 
the purpose of determining whether 
exposure to such stressor in service has 
resulted in PTSD.  The examination report 
should indicate that a review of the 
claims folder was accomplished.  If a 
diagnosis of PTSD is deemed appropriate, 
the examiner should comment upon the link 
between the current symptomatology and 
the veterans verified stressor(s).  The 
report of examination must include the 
complete rationale for all opinions 
expressed.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.

The RO should then review the record and the claim should be 
readjudicated.  If the determination remains adverse to the 
veteran, both the appellant and his representative should be 
provided with a Supplemental Statement of the Case.  The 
veteran and his representative should be given the 
opportunity to respond within the applicable time.  
Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified.  The purpose of this remand is to procure 
clarifying data and to comply with a precedent decision of 
the Court.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
